DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang [US 7,012,208] in view of Hu et al. [Hu hereinafter, US 2006/0037851]
In regard to claim 1, Wang discloses [in Figs. 4 and 8] a push switch comprising: a case [11] having a housing space [111] with an upper opening [Fig. 4]; fixed contacts [112] provided at a bottom of the housing space [111] in the case [11]; a movable contact member [12] having a dome-shaped member, the movable contact member being disposed in the housing space [111], and having a central portion that is brought into contact with the fixed contacts [112] by inverting the movable contact member [12] in response to the movable contact member [12] being pushed by an operator; and a pushing member [13] is disposed above the movable contact member [12], the pushing member abuts a sloped portion [sloped portion of 12] of the movable contact member, and the pushing member [13] is configured to push the sloped portion of the movable contact member [12] directly or through other portions upon being pushed by the operator, a spacer [14] disposed between the pushing member [13] and the movable contact member [12]; wherein the pushing member [13] moves straight downward in a vertical direction to push the sloped portion being situated outside of the central portion of the movable contact member [12] directly or through other portions so that the movable contact member becomes inverted due to elastic deformation, wherein the pushing member [13] does not come in contact with the central portion of the movable contact member [12] when bringing the central portion of the movable contact member [12] into contact with the fixed contacts [112]; wherein the spacer has a circular opening [see Fig. 8], wherein the spacer is a plate, and wherein an outer shape of the spacer [14] is same as an outer shape of the movable contact member [12, see Fig. 4].  Wang does not disclose that the spacer is metallic.  Hu teaches [in Fig. 3] that the spacer [5] is metallic [par. 0021].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a metallic spacer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
In regard to claim 5, Wang discloses [in Figs. 4 and 8] the push switch according to claim 4, wherein the circular opening of the spacer [14] is located at a portion that overlaps the central portion of the movable contact member [12], and the spacer [14] pushes the portion being situated outside of the central portion of the movable contact member [12] along an inner peripheral edge of the opening.  
In regard to claim 6, Wang discloses [in Figs. 4 and 8] the push switch according to claim 4, wherein the spacer [14] has a pushing portion [142] that protrudes downward toward a surface facing the movable contact member [12], and the spacer [14] pushes the portion being situated outside of the central portion of the movable contact member [12] through the pushing portion [142].  
In regard to claim 7, Wang discloses [in Figs. 4 and 8] the push switch according to claim 4, wherein the spacer [14] has a higher rigidity than the movable contact member [12].  
In regard to claim 8, Wang discloses [in Figs. 4 and 8] the push switch according to claim 1, wherein the pushing member [13] is configured to push the portion being situated outside of the central portion of the movable contact member [12] and the fixed contacts [112].

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  In regard to claim 2, the pushing member having a pushing portion that protrudes downward toward a surface facing the movable contact member, and the pushing member directly pushing the portion being situated outside of the central portion of the movable contact member through the pushing portion is neither disclosed nor suggested by the prior art.

Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive. In regard to claim 1, Applicant argues that Wang does not disclose that the outer shape of the spacer is not the same as the outer shape of the movable contact member.  The Examiner disagrees.  Wang clearly discloses [in Fig. 4] that the spacer and the movable contact member have a circular outer shape.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833